GARY E. KLAUSNER (STATE BAR NO. 69077) EVE H. KARASIK (STATE BAR NO. 155356) GREGORY K. JONES (STATE BAR NO. 181072) STUTMAN, TREISTER & GLATT PROFESSIONAL CORPORATION 1901 Avenue of the Stars 12th Floor Los Angeles, CA 90067 Telephone:(310) 228-5600 Telecopy:(310) 228-5788 Reorganization Counsel for Debtor and Debtor in Possession Debtor's Mailing Address: 888 Prospect Street, Suite 210 La Jolla, CA 92037 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF CALIFORNIA In re IMPERIAL CAPITAL BANCORP, INC., Debtor. Tax Identification Number: 95-4596322 ) Case No. 09-19431-LA11 Chapter 11 SECOND AMENDED DISCLOSURE STATEMENT RE AMENDED CHAPTER 11 LIQUIDATING PLAN OF REORGANIZATION FOR DEBTOR IMPERIAL CAPITAL BANCORP, INC.,A DELAWARE CORPORATION, DATED APRIL 15, 2011 Plan Confirmation Hearing Date:September 22, 2011 Time:10:30 a.m. Place:Courtroom 2 Room 118 Jacob Weinberger U.S. Courthouse 325 West "F" Street San Diego, CA 92101-6991 TABLE OF CONTENTS Page(s) I. INTRODUCTION 1 II. CAUTIONARY STATEMENT 3 A. Overview of Chapter 11 3 B. Summary of Classification and Treatment 4 C. Summary of Voting On The Plan 7 III. HISTORY OF THE DEBTOR 8 A. The Debtor's Business 8 B. Events Leading Up To Chapter 11 Filing 8 IV. EVENTS DURING CHAPTER 11 CASE 9 A. FDIC Seizure Of The Debtor's Books And Records 9 B. Recovery Of Assets In The Debtor's Case 10 1. Recovery of Tax Refunds 10 2. Rabbi Trust Complaint 13 3. The Debtor's Claim In The Bank's Receivership Estate 14 4. Liquidation Of Personal Property 15 5. Avoidance Actions 15 a. Investigation of Claims Against Directors and Officers 15 b. Investigation of Claims Against Insiders 15 C. Proofs Of Claim Filed In The Debtor's Case 16 1. Proof Of Claim Filed By The FDIC 16 2. Proof of Claim Filed by the California Franchise Tax Board 17 3. General Unsecured Claims 17 D. General Pleadings Filed In Debtor's Case 18 1. First Day Motions 18 i 2. Schedules And Statement Of Financial Affairs 18 3. Modification Of Lease 18 4. Interim Compensation For Professionals And Insider Compensation 19 5. Motion To Limit Trading Of Common Stock 19 E. Appointment Of Committee 20 F. Retention Of Professionals. 20 G. Officers and Members of the Board of Directors 21 H. Current Value of Debtor's Assets 21 1. Cash on Hand 21 2. Tax Refunds 21 3. Other Assets 22 V. SUMMARY OF THE PLAN OF REORGANIZATION 22 A. Summary Of Classification Of Treatment Of Claims And Interests Under The Plan. 23 1. Unclassified Claims. 23 a. Administrative Claims. 23 Treatment. 23 Deadlines. 24 b. Priority Tax Claims. 25 2. Classification and Treatment of Claims. 25 a. Classes Of Claims And Interests. 25 Class 1 (Secured Claims) 26 Class 2 (Priority Claims) 26 Class 3 (General Unsecured Claims) 27 Class 4 (Convenience Claims) 28 Class 5 (Holders of Interests In the Debtor) 29 ii B. Executory Contracts And Unexpired Leases. 29 C. Implementation Of The Plan. 30 1. Conditions to Confirmation 30 2. Conditions to Effective Date 30 3. Execution of the Liquidating Trust Agreement. 30 4. Vesting of Estate’s Assets in the Liquidating Trust. 31 5. Appointment of the Liquidating Trustee. 32 6. Administration of the Liquidating Trust 32 7. Liquidating Trust Interests. 32 8. Powers and Duties of the Liquidating Trustee. 32 9. Maintenance of Bank Accounts and Distribution of Trust Property. 33 Post Effective Date Fees and Expenses 34 Prosecution of Recovery Rights 34 Effect of Confirmation 34 Corporate Matters Regarding the Debtor 35 Nondischarge And Injunction. 36 a. Nondischarge Of Debtor. 36 b. Injunction. 37 Retention And Scope Of Jurisdiction of the Bankruptcy Court. 38 Modification of the Plan. 39 Exculpation and Limitation of Liability. 40 Indemnification. 41 Cancellation Of Trust Claims and Continued Role of Indenture Trustees 42 D. Objections to Claims. 43 E. Setoff and Recoupment 44 F. Satisfaction of Claims 44 iii G. Preservation of Recovery Rights 44 VI. CERTAIN FEDERAL INCOME TAX CONSEQUENCES 47 A. Introduction. 47 B. Federal Income Tax Consequences to Debtor. 48 C. Federal Income Tax Consequences To Creditors 48 1. Consequences to Holders of Class 3 Allowed Claims (General Unsecured Claims). 49 a. Recognition of Gain or Loss Generally. 49 2. Other Tax Considerations. 50 a. Market Discount. 50 b. Withholding. 50 3. Receipt Of Interest 50 VII. SECURITIES LAW MATTERS 51 A. In General 51 B. Initial Issuance 51 C. Transfer Restrictions 52 D. Exchange Act Compliance 52 E. Compliance if Required 53 VIII. VOTING AND PLAN CONFIRMATION STANDARDS 53 A. Voting On The Plan. 53 1. Classes Entitled To Vote. 54 a. What Is an Allowed Claim/Interest. 54 b. What Is an Impaired Claim. 54 c. Who is Not Entitled to Vote. 55 d. Votes Necessary to Confirm the Plan. 55 e. Votes Necessary for a Class to Accept the Plan. 55 iv 2. How To Vote. 55 B. Confirmation Of The Plan. 56 1. Hearing On Confirmation Of The Plan. 56 C. Feasibility and Risk Factors. 58 D. Best Interests Of Creditors Test. 58 E. Classification 60 1. No Unfair Discrimination 60 2. Fair And Equitable Test 60 IX. CERTAIN FACTORS TO BE CONSIDERED PRIOR TO VOTING 61 A. Alternatives To Confirmation And Consummation Of The Plan 61 B. The Debtor May Not Be Able to Confirm or Consummate the Plan 61 C. The Conditions Precedent To The Confirmation Date and the Effective Date May Not Occur. 62 X. RECOMMENDATION AND CONCLUSION 62 v TABLE OF AUTHORITIES STATUTES 11 U.S.C. §§ 101 et seq 1 11 U.S.C. § 105 19 11 U.S.C. § 327 37 11 U.S.C. § 328 37 11 U.S.C. § 331 19 11 U.S.C. § 345 33, 34 11 U.S.C. § 362 26 11 U.S.C. § 365(o) 16 11 U.S.C. § 501 16 11 U.S.C. § 507 16, 24, 25, 55 11 U.S.C. § 553 44 11 U.S.C. § 1103 37 11 U.S.C. § 1122 60 11 U.S.C. § 1123(a) 42 11 U.S.C. § 1123(b) 44 11 U.S.C. § 1124 54 11 U.S.C. § 1125 1, 41 11 U.S.C. § 1126(f) 26 11 U.S.C. § 1127 39 11 U.S.C. § 1128(a) 56 11 U.S.C. § 1129 56, 57 11 U.S.C. § 1141(d) 36, 37 11 U.S.C. § 1145(a) 51, 52 11 U.S.C. § 1146(a) 31 vi 28 U.S.C. § 1930 24, 58 Internal Revenue Code section 56(d) 48 Internal Revenue Code section 61(a) 49 Internal Revenue Code section 453B 50 Internal Revenue Code section 483 49 Internal Revenue Code section 1001 49 Internal Revenue Code section 1012 49 Internal Revenue Code section 1271(a)(1) 49 Internal Revenue Code section 1274 49 Internal Revenue Code section 1276 50 RULES Local Bankruptcy Rule 4002-2 19 OTHER AUTHORITIES Securities Act of 1933 3 Securities Exchange Act of 1934 3 Treasury Regulation Section 301.7701-4(d) 31, 33 vii I. INTRODUCTION Imperial Capital Bancorp, Inc. (the "Debtor"), debtor and debtor in possession in the above-captioned case, filed its voluntary petition under chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§101 et seq. (the "Code"), on December 18, 2009 (the "Petition Date").1The Debtor is distributing this Second Amended Disclosure Statement to solicit acceptances of the "Amended Chapter 11 Liquidating Plan of Reorganization for Debtor Imperial Capital Bancorp, Inc., a Delaware Corporation, Dated April 15, 2011" (the "Plan") proposed by the Debtor and filed with the Bankruptcy Court, a copy of which is attached hereto as Exhibit"A." The Plan contemplates the liquidation of all of the Debtor's assets and the termination of all of the Debtor's business operations.The Debtor has prepared the Disclosure Statement pur­suant to Code section 1125 in connection with its solicitation of votes on the Plan.The purpose of the Disclosure Statement is to provide information of a kind and in sufficient detail to enable the holders of Claims in impaired Classes to make an informed judgment whether to accept or reject the Plan and to inform holders of unclassified Claims, classified Claims, and Interests of their treatment under the Plan.Neither the Debtor nor the Bankruptcy Court has authorized the communication of any information about the Plan other than the information contained in the Disclosure Statement and the related materials transmitted herewith or filed with the Bankruptcy Court. On June 9, 2011, after notice, the Bankruptcy Court approved the Disclosure Statement as containing "adequate information" of a kind and in sufficient detail to enable a hypothetical, reasonable investor typical of holders of Claims or Interests to make informed judgments about the Plan.A copy of the Bankruptcy Court's order approving the Disclosure Statement (the "Disclosure Statement Order") is annexed hereto as Exhibit"B".Approval of the 1 Unless otherwise defined herein, all capitalized terms shall have the meanings ascribed to them in the Plan, a copy of which is attached hereto as Exhibit "A," or the motion seeking approval of the adequacy of this Disclosure Statement. 1 Disclosure Statement by the Bankruptcy Court does not indicate that the Bankruptcy Court either has passed on the merits of the Plan or recommends acceptance or rejection of the Plan. For the convenience of all parties, the terms of the Plan are summarized in the Disclosure Statement.Although the Debtor believes that the Disclosure Statement accurately describes the Plan, all summaries of the Plan contained in the Disclosure Statement are qualified by the Plan itself, the exhibits thereto, and the documents described therein, which con­trol in the event of any inconsistency with or incompleteness in the summaries provided in the Disclosure Statement.Accordingly, the Debtor urges each recipient to review carefully the contents of the Dis­closure Statement, the Plan, and the other documents that accom­pany or are referred to in the Disclosure Statement or the Plan before making a decision to accept or reject the Plan. Attached as exhibits to this Disclosure Statement are (1) the Plan (Exhibit "A"); (2)the Disclosure Statement Order (Exhibit "B"); (3) balance sheet as of February 28, 2011 (Exhibit "C"); (4) the Tax Allocation Agreement (as defined below) (Exhibit "D"), (5) a numeric analysis comparing the costs of administration by a chapter 7 trustee against the costs incurred by using the liquidating trust procedure set forth herein (Exhibit "E"); and (6) biographical information of the proposed Liquidating Trustee and Trust Advisory Board (Exhibit "F").Unless otherwise specified herein, this Disclosure Statement is based upon information available to the Debtor as of the date of the Disclosure Statement, and does not reflect events that may occur sub­sequent to that date, which may have a material impact on the information contained in the Disclosure Statement.The Debtor will not make any effort to supplement or amend the Disclosure Statement to reflect changes beyond that date.THE DEBTOR DOES NOT REPRESENT OR WARRANT THAT THIS DISCLOSURE STATEMENT IS COMPLETE OR THAT THE INFORMATION CONTAINED HEREIN IS FREE FROM ANY INACCURACY OR OMISSION. ALTHOUGH THE DEBTOR'S PROFESSIONAL ADVISORS HAVE ASSISTED IN THE PREPARATION OF THIS DISCLOSURE STATEMENT BASED UPON THE FACTUAL INFORMATION AND ASSUMPTIONS FOR THE FINANCIAL, BUSINESS, AND ACCOUNTING DATA PROVIDED BY THE DEBTOR, THE DEBTOR'S PROFESSIONALS HAVE NOT INDEPENDENTLY VERIFIED THE INFORMATION SET FORTH IN THIS 2 DISCLOSURE STATEMENT AND MAKE NO REPRESENTATIONS OR WARRANTIES AS TO SUCH INFORMATION.NOR DO SUCH PROFESSIONALS REPRESENT OR WARRANT THAT THIS DISCLOSURE STATEMENT IS COMPLETE OR IS FREE FROM ANY INACCURACY OR OMISSION. ANY INFORMATION, REPRESENTATION, OR INDUCEMENT MADE TO SECURE OR OBTAIN ACCEPTANCES OR REJECTIONS OF THE PLAN THAT ARE OTHER THAN, OR ARE INCONSISTENT WITH, THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT SHOULD NOT BE RELIED UPON BY ANY PERSON IN ARRIVING AT A DECISION TO VOTE FOR OR AGAINST THE PLAN.ANY SUCH ADDITIONAL INFORMATION, REPRESENTATIONS, AND INDUCEMENTS SHOULD BE IMMEDIATELY BROUGHT TO THE ATTENTION OF THE DEBTOR AND THE BANKRUPTCY COURT. II. CAUTIONARY STATEMENT To the extent any information included in this Disclosure Statement contains forward looking statements within the meaning of the Securities Act of 1933, as amended (the "Securities Act"), and the Securities Exchange Act of 1934, as amended (the "Exchange Act"), such forward looking information is based on information available when such statements were made and is subject to risks and uncertainties that could cause actual results to differ materially from those expressed in the statements. THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE COMMISSION PASSED UPON THE ACCURACY OR THE ADEQUACY OF THE STATEMENTS CONTAINED HEREIN. A. Overview of Chapter 11 Chapter 11 is the principal business reorganization chapter of the Code.In addition to permitting a debtor’s rehabilitation, chapter 11 promotes equality of treatment for similarly- 3 situated creditors and similarly-situated interest holders, subject to the priority of distributions prescribed by the Code. The commencement of a chapter 11 case creates an estate that includes all of the legal and equitable interests of the debtor in property as of the bankruptcy commencement date.The Code provides that the debtor may continue to operate its business and remain in possession of its property as a “debtor in possession.” Consummating a plan of reorganization is the principal objective of a chapter 11 case. A plan that is confirmed by the bankruptcy court is binding on the debtor, any person acquiring property under the plan, any creditor or interest holder of the debtor and any other entity as may be ordered by the bankruptcy court, in accordance with the applicable provisions of the Code.Subject to certain limited exceptions, the order issued by a bankruptcy court confirming a plan provides for the treatment of the debtor’s claims and interests in accordance with the terms of the confirmed plan. B. Summary of Classification and Treatment The following is a summary of the classification of all Claims and Interests under the Plan and the proposed treatment of each such Class under the Plan.This summary is qualified in its entirety by reference to more detailed provisions set forth in the Plan, the terms of which are controlling. TYPE OF CLAIM OR INTEREST TREATMENT ANTICIPATED RECOVERY Administrative Expense Claims Each holder of an Allowed Administrative Claim shall receive Cash equal to the unpaid portion of such Allowed Administrative Claim: (I) on the later of (x) the Effective Date and (y) the date an order of the Bankruptcy Court allowing the Administrative Claim becomes a Final Order, or (II) as otherwise ordered by the Bankruptcy Court. 100% Priority Tax Claims
